Exhibit 10.5

 

FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”), dated effective as of May 5, 2009, is made and entered into by
and among WALCO INTERNATIONAL, INC., a Delaware corporation (the “US Borrower”),
KANE VETERINARY SUPPLIES LTD. (the “Canadian Borrower”), an Alberta corporation,
THE UNDERSIGNED GUARANTORS WHICH ARE PARTIES TO THE CREDIT AGREEMENT (as
hereinafter defined), as amended by this Amendment (each a “Guarantor” and
collectively, the “Guarantors”), THE UNDERSIGNED GRANTOR WHICH IS A PARTY TO THE
CREDIT AGREEMENT (the “Grantor”), THE UNDERSIGNED FINANCIAL INSTITUTIONS WHICH
ARE PARTIES TO THE CREDIT AGREEMENT (each, together with its successors and
assigns, a “Lender” and collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A.,
a national banking association, as the administrative agent for the US Lenders
(in such capacity, the “US Administrative Agent”), JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as the administrative agent for the Canadian Lenders (in such
capacity, the “Canadian Administrative Agent”), and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent for the Lenders.  The US Borrower and the
Canadian Borrower shall sometimes hereinafter be collectively referred to as the
“Borrowers”), and the US Administrative Agent and the Canadian Administrative
Agent shall sometimes hereinafter be collectively referred to as the
“Administrative Agents”.

 

RECITALS:

 

WHEREAS, the US Borrower, KVSL Acquisition, Ltd. (predecessor in interest to the
Canadian Borrower), the Guarantors, the Grantor, the Administrative Agents and
the Lenders are parties to a Second Amended and Restated Credit Agreement dated
as of October 15, 2007 (the “Credit Agreement”); and

 

WHEREAS, the Borrowers, the Guarantors, the Grantor, the Administrative Agents
and the Lenders have agreed, on the terms and conditions herein set forth, that
the Credit Agreement be amended in certain respects.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged and
confessed, the Borrowers, the Guarantors, the Grantor, the Administrative Agents
and the Lenders do hereby agree as follows:

 

Section 1.    General Definitions.  Capitalized terms used herein which are
defined in the Credit Agreement shall have the same meanings when used herein.

 

1

--------------------------------------------------------------------------------


 

Section 2.    Modification of Interest Rate Provisions.

 

(a)           Modification of Applicable Rate Definition.  The term “Applicable
Margin” contained in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to hereafter be and read as follows:

 

Applicable Margin shall mean, a rate per annum of 3.50% for LIBOR Borrowings and
CDOR Rate Borrowings and a rate per annum of 1.00% for CB Floating Rate
Borrowings, Canadian Prime Rate Borrowings and US Base Rate (Canada) Borrowings;
provided, however, that as of the end of each fiscal quarter of the US Borrower
(commencing with the period ending June 30, 2009), the Applicable Margin shall
be adjusted upward or downward, as applicable, to the respective amounts shown
in the schedule below based on the Leverage Ratio for the Credit Parties and
their Subsidiaries, on a Consolidated basis, tested as of the end of the
applicable fiscal quarter of the Credit Parties.  For purposes hereof, any such
adjustment in the respective amounts of the Applicable Margin, whether upward or
downward, shall be effective ten (10) Business Days after the applicable Annual
Audited Financial Statements of the Credit Parties or the Monthly Unaudited
Financial Statements of the Credit Parties for the applicable fiscal quarter, as
the case may be, have been delivered to and received by the Administrative Agent
in accordance with the terms of Sections 6.3(a) and 6.3(b) hereof; provided,
however, if any such financial statements are not delivered in a timely manner
as required under the terms of Sections 6.3(a) and 6.3(b) hereof, the Applicable
Margin from the date such financial statements were due until ten (10) Business
Days after the Administrative Agent and Lenders receive the same will be the
highest level set forth below for the Applicable Margin.

 

Leverage Ratio

 

Per Annum Percentage for
LIBOR Borrowings & CDOR
Rate Borrowings

 

Per Annum Percentage for CB
Floating Rate Borrowings,
Canadian Prime Rate
Borrowings & US Base Rate
(Canada) Borrowings

 

 

 

 

 

 

 

Greater than or equal to 4.50x

 

3.75

%

1.25

%

 

 

 

 

 

 

Less than 4.50x, but greater than or equal to 3.75x

 

3.50

%

1.00

%

 

 

 

 

 

 

Less than 3.75x, but greater than or equal to 3.25x

 

3.25

%

0.75

%

 

 

 

 

 

 

Less than 3.25x

 

3.00

%

0.50

%

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing or any other provision to the contrary contained
in this Agreement or in any other Loan Document, the Applicable Margin for that
portion of the US Revolving Loans deemed funded on a “first drawn” basis under
the Additional US Availability Credit (i.e., the amount of US Revolving Loans
then outstanding up to the then applicable amount of the Additional US
Availability Credit) will be equal to the sum of (i) the amount of the
Applicable Margin as determined above plus (ii) an additional 0.75%.

 

(b)           Addition of New Interest Rate Related Definitions.  New
definitions for “Adjusted CB Floating Rate,” “Adjusted One Month LIBOR Rate” and
“CB Floating Rate” are  hereby added to Section 1.01 of the Credit Agreement to
hereafter read as follows:

 

Adjusted CB Floating Rate shall mean, for any day, a rate per annum equal to the
sum of (a) the CB Floating Rate for such day and (b) the Applicable Margin.

 

Adjusted One Month LIBOR Rate means, for any day, an interest rate per annum
equal to the sum of (a) 2.50% per annum plus (b) (i) the interest rate per annum
determined by Lender by reference to the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) to the rate at approximately 11:00 a.m. London
time on such day (or if such day is not a Business Day, on the immediately
preceding Business Day), for US Dollar deposits with a maturity equal to one
(1) month, multiplied by (ii) Statutory Reserves.

 

CB Floating Rate means the Prime Rate; provided that the CB Floating Rate shall,
on any day, never be less than the Adjusted One Month LIBOR Rate on such day (or
if such day is not a Business Day, on the immediately preceding Business Day).  
Any change in the CB Floating Rate due to a change in the Prime Rate or the
Adjusted One Month LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Adjusted One Month LIBOR
Rate, respectively.

 

(c)           Deletion of “Alternate Base Rate” Definition in Credit Agreement
and Replacement of “Alternate Base Rate” and “Alternate Base Rate Borrowing”
Definition Usage in Credit Agreement with “Adjusted CB Floating Rate” and “CB
Floating Rate Borrowing” Definitions.   The definition for “Alternate Base Rate”
in Section 1.01 of the Credit Agreement is hereby deleted from the Credit
Agreement in its entirety.   Each and every reference to the term “Alternate
Base Rate” in any other provision of the Credit Agreement is hereby deemed
replaced by a reference to the “Adjusted CB Floating Rate,” and each and every
reference to the term “Alternate Base Rate Borrowing” in any provision of the
Credit Agreement is hereby deemed replaced by a reference to the “CB Floating
Rate Borrowing.”

 

Section 3.    Modification of US Borrowing Base Definition.  The “US Borrowing
Base” definition contained in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:

 

US Borrowing Base shall mean, as of any date, the amount of the then most recent
computation of the US Borrowing Base, determined by calculating the amount equal
to the following:

 

3

--------------------------------------------------------------------------------


 

(a)                                  85% of Eligible Accounts of the US Borrower
and the Domestic Subsidiaries; plus

 

(b)                                 the lesser of (i) 65% of Eligible Inventory
of the US Borrower and the Domestic Subsidiaries (valued, in each case, at the
lower of cost or fair market value on a first-in, first-out basis), and (ii) 85%
of the Net Recovery Rate of Eligible Inventory of the US Borrower and the
Domestic Subsidiaries; provided, however, that during the period commencing on
April 1 and ending on September 30 of each calendar year, the 65% advance rate
for Eligible Inventory of the US Borrower and the Domestic Subsidiaries
contained in clause (i) above shall, at the election of the Administrative
Agent, but only with the approval of all but one of the US Lenders (or if only
two (2) US Lenders are then parties to this Agreement, only with the approval of
both of such US Lenders), be increased to up to 75% and the 85% advance rate for
the Net Recovery Rate of Eligible Inventory of the US Borrower and the Domestic
Subsidiaries contained in clause (ii) above shall, at the election of the
Administrative Agent, but only with the approval of all but one of the US
Lenders (or if only two (2) US Lenders are then parties to this Agreement, only
with the approval of both of such US Lenders), be increased to up to 100%;
provided further, however, that notwithstanding the foregoing, the Eligible
Inventory component shall be determined solely by use of the foregoing Eligible
Inventory advance rate without consideration or use of the foregoing Net
Recovery Rate of Eligible Inventory advance rate at all times during the period
from and after May 5, 2009 until the earlier of (A) receipt by the
Administrative Agent of updated and then current FIRREA-compliant appraisals of
all of the Eligible Real Estate by one or more appraisal firms satisfactory to
the Administrative Agent or (B) receipt by the Administrative Agent of the
Borrowing Base Compliance Certificate for the US Borrowing Base and the
Borrowing Base Compliance Certificate for the Canadian Borrowing Base to be
delivered pursuant to the terms of Section 6.3(h) of this Agreement for the
calendar month ending June 30, 2009; plus

 

(c)                                  the lesser of (i) $10,000,000 or (ii) the
sum of (A) the lesser of (1) $1,043,000 or (2) up to 75% of the Net Recovery
Rate of the Eligible Equipment of the US Borrower and the Domestic Subsidiaries,
and (B) up to 75% of the fair market value of the Eligible Real Estate of the US
Borrower and the Domestic Subsidiaries; provided, however, that the 75% advance
rate for the Net Recovery Rate of Eligible Equipment of the US Borrower and the
Domestic Subsidiaries and the 75% advance rate for Eligible Real Estate of the
US Borrower and the Domestic Subsidiaries contained in clause (ii) above shall
be subject to the Equipment and Real Estate Annual Adjustments; provided
further, however, that notwithstanding the foregoing, no Eligible Real Estate
component shall be included within the US Borrowing Base on or after May 5, 2009
unless

 

4

--------------------------------------------------------------------------------


 

and until the Administrative Agent shall have received updated and then current
FIRREA-compliant appraisals of all of the Eligible Real Estate by one or more
appraisal firms satisfactory to the Administrative Agent; less

 

(d)                                 all Reserves against the US Borrowing Base
established by the Administrative Agent from time to time in its Permitted
Discretion.

 

Notwithstanding anything to the contrary set forth in the immediately preceding
sentence, the Administrative Agent reserves the right to adjust downward, to a
level acceptable to the Administrative Agent in its Permitted Discretion, the
advance rates set forth above for Eligible Accounts of the US Borrower and the
Domestic Subsidiaries if the average dilution percentage for all Accounts of the
US Borrower and the Domestic Subsidiaries ever exceeds five percent (5%).  For
purposes hereof, “average dilution percentage” shall mean for each dollar of
gross sales by the US Borrower and the Domestic Subsidiaries, the average
percentage of such dollar of gross sales that is not collected by the US
Borrower and the Domestic Subsidiaries for any reason, including without
limitation, any credits, rebates, refunds, returns, discounts or any other
reason.  The US Borrowing Base may be computed by the Administrative Agent on as
frequent as a daily basis (based on all information reasonably available to the
Administrative Agent, including without limitation, the periodic reports and
listings delivered to the Administrative Agent in accordance with Sections
6.3(e), (f) and (g) hereof).

 

Section 4.    Modification of Change of Control Definition.  Subparagraph (a) of
the “Change of Control” definition contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:

 

(a)           at any time any Person and/or its respective Affiliates (other
than Charlesbank and its Affiliates) shall either (i) beneficially own in the
aggregate, directly or indirectly, 35% or more of the aggregate voting power of
all issued and outstanding classes of Equity Interests in the Parent having the
right to elect Board of Directors of the Parent, or (ii) have the right to cause
enough of their nominees in the aggregate to be elected or appointed, and remain
serving at all times as, Board of Directors of the Parent so as to constitute a
majority of such Board of Directors.

 

Section 5.    Modification of Eligible Accounts Definition.  Subparagraph (b) of
the “Eligible Accounts” definition contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:

 

(b)           the Account has payment terms of 30 days or less, or if the
Account has payment terms of 31 to 120 days, such Accounts having payment terms
of 31 to 120 days shall not constitute more than fifteen percent (15%) of the
total Eligible Accounts or $12,000,000 in the aggregate, whichever is less.

 

Section 6.    Modification of Issuing Bank Definition.  The term “Issuing Bank”
contained in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to hereafter be and read as follows:

 

5

--------------------------------------------------------------------------------


 

Issuing Bank shall mean (a) with respect to Letters of Credit issued for the
account of the US Borrower, either JPMorgan or U.S. Bank National Association,
in its respective capacity as an issuer of US Letters of Credit hereunder,
(b) with respect to Letters of Credit issued for the account of the Canadian
Borrower, either JPMorgan Canada or U.S. Bank National Association, Canadian
Branch, in its respective capacity as an issuer of Canadian Letters of Credit
hereunder, and (c) any other lender, if any, designated in writing by the
applicable Borrower and the Administrative Agent as an Issuing Bank hereunder. 
An Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

Section 7.     Extension of Revolving Credit Termination Date.  The term
“Revolving Credit Termination Date” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:

 

Revolving Credit Termination Date shall mean the earlier of (a) March 31, 2011,
provided that such March 31, 2011 date shall be automatically extended to the
date that is sixty (60) days prior to the final extended maturity date of the
Term Loan Debt (if the Term Loan Debt is renewed, extended, refinanced or
replaced) or June 30, 2012, whichever is earlier, if and when the Administrative
Agent is furnished with evidence by the US Borrower, in Proper Form, on or prior
to March 31, 2011 that the final maturity date of the Term Loan Debt has been
validly extended beyond the current May 31, 2011 final maturity date thereof at
then current market pricing (as determined and approved by the Administrative
Agent) and otherwise upon terms not less favorable than the terms that are
currently applicable to the Term Loan Debt (with the Administrative Agent
agreeing to promptly notify the Lenders of such extension and provide the
Lenders with copies of the evidence received by the Administrative Agent
confirming that the final maturity date of the Term Loan Debt has been so
extended), (b) any date that the Commitments are terminated in full pursuant to
Section 2.4 hereof, and (c) any date the Revolving Credit Termination Date is
accelerated by the Administrative Agent pursuant to Section 8.1 hereof.

 

Section 8.     Reduction in US Total Revolving Credit Commitment.  The term “US
Total Revolving Credit Commitment” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:

 

US Total Revolving Credit Commitment shall mean, on any day, the aggregate of
all of the US Lenders’ US Revolving Credit Commitments on such day; provided,
however, that so long as any Canadian Obligations are outstanding hereunder, the
aggregate amount of the US Total Revolving Credit Commitment will be reduced by
the Dollar Equivalent of the Canadian Revolving Credit Exposure at any time (and
the US Revolving Credit Commitment of each US Revolving Lender will reduce
proportionately in accordance with its US Revolving Credit Commitment
Percentage).  As of the Closing Date, the US Total Revolving Credit Commitment
is $130,000,000, subject to reduction as provided in the preceding sentence
based upon the applicable Dollar Equivalent of the Canadian Revolving Credit
Exposure from time to time.

 

6

--------------------------------------------------------------------------------


 

Section 9.     Modification of Permitted Overadvances Provision.  Subparagraph
(h) of Section 2.2 of the Credit Agreement is hereby amended and restated in its
entirety to hereafter be and read as follows:

 

(h)           Notwithstanding anything to the contrary set forth in this
Section 2.2 or in any other provision of this Agreement, the Administrative
Agent may cause the Applicable Agent, on the Administrative Agent’s own
initiative and in its sole discretion, but for the ratable benefit of the
applicable Class of Lenders, to extend the applicable Class of Revolving Loans
or issue the applicable Class of Letters of Credit in excess of the applicable
Class of Availability (all Classes of the same being collectively “Permitted
Overadvances”) in an aggregate amount at any one time for all Classes of
Availability not exceeding $5,000,000, upon and subject to the following terms: 
(i) no Permitted Overadvances shall cause the aggregate amount of any Lender’s
US Revolving Credit Exposure or Canadian Revolving Credit Exposure, as
applicable, to exceed such Lender’s US Revolving Credit Commitment or Canadian
Revolving Credit Commitment, as applicable; (ii) no Permitted Overadvances shall
be outstanding for more than thirty (30) consecutive days; (iii) either (A) the
Administrative Agent in good faith believed that no Permitted Overadvance
existed or would result at the time of such Permitted Overadvance or (B) the
applicable Permitted Overadvance results from (1) a change in the standards of
eligibility for any component of the applicable Borrowing Base and/or an
increase in Reserves as determined by the Administrative Agent in accordance
with the other terms of this Agreement, (2) a determination by Administrative
Agent that certain components previously included in the applicable Borrowing
Base should be excluded from eligibility under such Borrowing Base, or (3) the
payment by the Applicable Agent of any amounts reasonably required to maintain,
protect or realize upon the Collateral or to prevent a cessation of business by
the applicable Borrower or any of its Subsidiaries; (iv) no more than two
(2) Permitted Overadvances can be extended by any and all Agents during any 180
consecutive day period; and (v) upon the written direction of the Required
Lenders, the Administrative Agent and the Applicable Agent shall immediately
demand that the applicable Borrower(s) cause any Permitted Overadvances then
outstanding to be immediately reduced to zero.

 

Section 10.     Modification of Unused Commitment Fee.  Section 2.3 of the
Credit Agreement is hereby amended and restated in its entirety to hereafter be
and read as follows:

 

2.3           Commitment Fees.  In consideration of each Lender’s US Revolving
Credit Commitment, the US Borrower agrees to pay to the US Administrative Agent
for the account of each US Lender a commitment fee (each a “Commitment Fee”)
(computed on the basis of the actual number of days elapsed in a year composed
of 360 days, subject to the terms of Section 10.6 hereof) in an amount equal to
the product of (A) 0.50% times (B) such US Lender’s average Unused US Revolving
Credit Commitment for the applicable calculation period; provided, however, that
such US Lender’s pro rata share of the Swingline Exposure shall be disregarded
for purposes of calculating such US Lender’s Unused Revolving Credit Commitment
for Commitment Fee purposes, except in respect of the Swingline Lender, whose
Unused Revolving Credit Commitment for Commitment Fee purposes shall be reduced
by the Swingline Exposure. The

 

7

--------------------------------------------------------------------------------


 

Commitment Fee shall be due and payable in arrears (i) on the last Business Day
of each September, December, March and June prior to the Revolving Credit
Termination Date, commencing June 30, 2009, and (ii) on the Revolving Credit
Termination Date, with each Commitment Fee to commence to accrue as of the date
hereof and to be effective as to any reduction in the Total US Revolving Credit
Commitment pursuant to Section 2.4(a) below as of the date of any such decrease,
and each Commitment Fee shall cease to accrue (except with respect to interest
at the Default Rate on any unpaid portion thereof) on the Revolving Credit
Termination Date.  All past due Commitment Fees shall bear interest at the
Default Rate and shall be payable upon demand by the Administrative Agent.

 

Section 11.    Modification of Borrowing Base Compliance Certificate Delivery
Covenant.  Subparagraph (h) of Section 6.3 of the Credit Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:

 

(h) as soon as available and in any event within twenty (20) days after the end
of each calendar month, (1) a Borrowing Base Compliance Certificate for the US
Borrowing Base, signed by a Responsible Officer of the US Borrower in the form
attached hereto as Exhibit F, and (2) a Borrowing Base Compliance Certificate
for the Canadian Borrowing Base, signed by a Responsible Officer of the Canadian
Borrower in the form attached hereto as Exhibit F; provided, however, that when
Aggregate Availability is less than $15,000,000 for ten (10) consecutive
Business Days, such Borrowing Base Compliance Certificate for the US Borrowing
Base and such Borrowing Base Compliance Certificate for the Canadian Borrowing
Base shall both be furnished weekly within three (3) Business Days after the end
of each week (but utilizing for such weekly reporting purposes the calculations
of ineligible Accounts and ineligible Inventory as of the end of immediately
preceding calendar month), and such weekly reporting shall remain in effect
thereafter until Aggregate Availability is $15,000,000 or greater for thirty
(30) consecutive days.

 

Section 12.     Addition of Permitted Treasury Stock Purchases.  The proviso
paragraph at the end of Section 7.11 of the Credit Agreement is hereby amended
and restated in its entirety to hereafter be and read as follows:

 

provided, however that notwithstanding the foregoing, any payments, dividends or
distributions on and any redemptions, purchases, retirements or other
acquisitions of Equity Interests otherwise prohibited under Sections 7.11(a),
(b) or (e) shall be permitted to be made by the applicable Credit Party, so long
as (1) immediately after giving effect to the applicable payment, dividend or
distribution on or redemption, purchase, retirement or other acquisition of
Equity Interests, no Default or Event of Default exists (including without
limitation, the Credit Parties are in compliance with the Fixed Charge Coverage
Ratio requirements of Section 7.12, tested on a pro forma basis assuming that
payment, dividend, or distribution on or redemption, purchase, retirement or
other acquisition of Equity Interests had occurred at the beginning of the
twelve (12) most recent consecutive calendar months ending on or immediately
prior to the date of such payment, dividend, distribution, redemption, purchase,
retirement or acquisition of Equity Interests), (2) average Aggregate
Availability at all times for the ninety (90)-day period

 

8

--------------------------------------------------------------------------------


 

prior to such payment, dividend or distribution on or redemption, purchase,
retirement or other acquisition of Equity Interests, as well as Aggregate
Availability immediately after giving effect to the applicable payment,
dividend, distribution, redemption, purchase, retirement or acquisition of
Equity Interests, is equal to or greater than the sum of (A) $20,000,000 and
(B) the amount that would be payable as a mandatory prepayment under the Term
Loan Debt based upon Excess Cash Flow (as defined in the Term Loan Debt
Agreement) for the then applicable fiscal year assuming such mandatory
prepayment were calculated and payable under the Term Loan Debt Agreement as of
the date of payment of such applicable payment, dividend, distribution,
redemption, purchase, retirement or acquisition of Equity Interests, and
(3) (i) the aggregate amount of all such payments, dividends or distributions on
Equity Interests for the Borrowers actually made from the Closing Date through
the Revolving Credit Termination Date (excluding “payments-in-kind” of accrued
and unpaid interest) does not exceed $55,000,000, and (ii) the aggregate amount
of all such redemptions, purchases, retirements or other acquisitions of Equity
Interests of the Parent actually made from the Closing Date through the
Revolving Credit Termination Date does not exceed $5,000,000.  Notwithstanding
the foregoing, however, in no event shall any payment, dividend, distribution,
redemption, purchase, retirement or acquisition of Equity Interests otherwise
permitted under the terms of the preceding sentence be made to the extent the
same is prohibited under the terms of the Term Loan Debt Documents.

 

Section 13.    Replacement of Schedule 1.1(b).  Schedule 1.1(b) attached to the
Credit Agreement is hereby deleted in its entirety, and such Schedule 1.1(b) is
hereby replaced by the form of Schedule 1.1(b) attached hereto and hereby made a
part hereof for all purposes.

 

Section 14.    Representations and Warranties.  The Borrowers, the Grantor and
the Guarantors represent and warrant to the Administrative Agents and the
Lenders that the representations and warranties contained in Article V of the
Credit Agreement and in all of the other Loan Documents are true and correct in
all material respects on and as of the effective date hereof as though made on
and as of such effective date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date. The Borrowers, the
Grantor and the Guarantors hereby certify that no event has occurred and is
continuing which constitutes a Default or an Event of Default under the Credit
Agreement.  Additionally, the Borrowers, the Grantor and the Guarantors hereby
represent and warrant to the Administrative Agents and the Lenders that the
resolutions or authorizations of the Board of Directors of the Borrowers, the
Grantor and each of the Guarantors previously delivered to the Administrative
Agents by the Borrowers, the Grantor and the Guarantors in connection with the
execution and delivery of the Credit Agreement by the Borrowers, the Grantor and
the Guarantors remain in full force and effect as of the effective date hereof
and have not been modified, amended, superseded or revoked.

 

Section 15.   Limitations.  The amendments set forth herein are limited
precisely as written and shall not be deemed to (a) be a consent to, or waiver
or modification of, any other term or condition of the Credit Agreement or any
of the other Loan Documents, or (b) except as expressly set forth herein,
prejudice any right or rights which the Lenders may now have or may have in the
future under or in connection with the Credit Agreement, the Loan Documents or
any of the other documents referred to therein.  Except as expressly modified
hereby or by express

 

9

--------------------------------------------------------------------------------


 

written amendments thereof, the terms and provisions of the Credit Agreement,
the Notes and any other Loan Documents or any other documents or instruments
executed in connection with any of the foregoing are and shall remain in full
force and effect.  In the event of a conflict between this Amendment and any of
the foregoing documents, the terms of this Amendment shall be controlling.

 

Section 16.   Payment of Expenses.  The Borrowers and the Guarantors agree,
whether or not the transactions hereby contemplated shall be consummated, to
jointly and severally reimburse and save the Administrative Agents and each of
the Lenders harmless from and against liability for the payment of all
reasonable substantiated out-of-pocket costs and expenses arising in connection
with the preparation, execution, delivery, amendment, modification, waiver and
enforcement of, or the preservation of any rights under this Amendment,
including, without limitation, the reasonable substantiated fees and expenses of
counsel for the Administrative Agents.  The provisions of this Section shall
survive the termination of the Credit Agreement and the repayment of the
Obligations.

 

Section 17.     Descriptive Headings, etc.  The descriptive headings of the
several Sections of this Amendment are inserted for convenience only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.

 

Section 18.   Entire Agreement.  This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof, including, without limitation, any commitment letters regarding the
transactions contemplated by this Amendment.

 

Section 19.    Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts and all of such
counterparts shall together constitute one and the same instrument.  Complete
sets of counterparts shall be lodged with the Borrowers and the Administrative
Agents.

 

Section 20.   References to Credit Agreement.  As used in the Credit Agreement
(including all Exhibits thereto) and all other Loan Documents, on and subsequent
to the effective date hereof, the term “Agreement” shall mean the Credit
Agreement, as amended by this Amendment.

 

Section 21.   Consent to Dissolution of Rogz, Inc. and Distribution of
Rogz, Inc.’s Assets to Canadian Borrower.   The Borrowers have informed the
Administrative Agents that (a) the provisions of Sections 6.18(i) through
6.18(l) of the Credit Agreement were not fully complied with by the Borrowers,
(b) all of the assets of Rogz, Inc. have been distributed to the Canadian
Borrower, which is the parent of Rogz, Inc., and (c) it is the intention of the
Canadian Borrower to dissolve Rogz, Inc.  The Borrowers have requested that the
Administrative Agents and the Lenders waive the above-described noncompliance
with Sections 6.18(i) through 6.18(l) of the Credit Agreement and consent to the
above-described dissolution and transfer of the assets of Rogz, Inc. 
Accordingly, the Administrative Agents and the Lenders hereby waive the
above-described noncompliance with Sections 6.18(i) through 6.18(l) of the
Credit Agreement and consent to the above-described dissolution and transfer of
the assets of Rogz, Inc.  In no event,

 

10

--------------------------------------------------------------------------------


 

however, shall the Administrative Agents and the Lenders be deemed to have
waived any other provisions of the Credit Agreement or consented to the transfer
of assets and/or the dissolution of any other Subsidiary of any Borrower not
described above and otherwise prohibited under the terms of the Credit
Agreement, and the Borrower and its Subsidiaries are hereby required to strictly
comply with all applicable provisions of the Credit Agreement governing the
transfer of any assets and/or the dissolution of any other Subsidiaries of any
Borrower.

 

[Remainder of page left intentionally blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02

 

THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES
BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF TOGETHER
CONSTITUTE A WRITTEN CREDIT AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

 

WALCO INTERNATIONAL, INC.,

 

a Delaware corporation, as US Borrower

 

 

 

By:

/s/ William F. Lacey

 

Name:

William F. Lacey

 

Title:

Sr. Vice President and Chief Financial Officer

 

 

 

 

 

KANE VETERINARY SUPPLIES LTD.,

 

an Alberta corporation, as Canadian Borrower

 

 

 

By:

/s/ Jeffrey R. Hyde

 

Name:

Jeffrey R. Hyde

 

Title:

Treasurer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

a national banking association, as a US Lender, as Administrative Agent, as US
Administrative Agent, as US Collateral Agent, as an Issuing Bank and as
Swingline Lender

 

 

 

By:

/s/ Kevin D. Padgett

 

Name:

Kevin D. Padgett

 

Title:

Vice President

 

12

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH,

 

a national banking association, as a Canadian Lender, as Canadian Administrative
Agent, as Canadian Collateral Agent, and as an Issuing Bank

 

 

 

 

By:

/s/ Dan Howat

 

Name:

Dan Howat

 

Title:

Senior Vice President

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, LLC,

 

a Delaware corporation, as a US Lender

 

 

 

 

By:

/s/ Dennis King

 

Name:

Dennis King

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL CANADA ULC,

 

an Alberta corporation, as a Canadian Lender

 

 

 

 

By:

/s/ Sanat Amladi

 

Name:

Sanat Amladi

 

Title:

Vice President

 

 

 

 

 

 

 

SUNTRUST BANK,

 

a Georgia banking corporation, as a US Lender

 

 

 

 

By:

/s/ William Lotott Jr.

 

Name:

William Lotott Jr.

 

Title:

Director

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

a national banking association, as a US Lender, as Documentation Agent, and as
an Issuing Bank

 

 

 

 

By:

/s/ Daryl Hagstrom

 

Name:

Daryl Hagstrom

 

Title:

Sr. Vice President

 

13

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, a national banking association,
as a Canadian Lender and as an Issuing Bank

 

 

 

 

By:

/s/ Susan Atherton

 

Name:

Susan Atherton

 

Title:

Principal Officer

 

 

 

 

 

 

 

ANIMAL HEALTH INTERNATIONAL, INC.,

 

a Delaware corporation, as Grantor

 

 

 

 

By:

/s/ William F. Lacey

 

Name:

William F. Lacey

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

AMERICAN LIVESTOCK AND PET SUPPLY, INC., a Delaware corporation, as a Guarantor

 

 

 

 

By:

/s/ Henry H. Moomaw III

 

Name:

Henry H. Moomaw III

 

Title:

Treasurer

 

 

 

 

 

 

 

HAWAII MEGA-COR., INC.,

 

a Hawaii corporation, as a Guarantor

 

 

 

 

By:

/s/ William F. Lacey

 

Name:

William F. Lacey

 

Title:

President

 

 

 

 

 

 

VETERINARIAN’S OUTLET, INCORPORATED, a California corporation, as a Guarantor

 

 

 

 

By:

/s/ William F. Lacey

 

Name:

William F. Lacey

 

Title:

President

 

14

--------------------------------------------------------------------------------


 

 

WALCO TEXAS ANIMAL HEALTH, LLC,

 

a Texas limited liability company, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ William F. Lacey

 

Name:

William F. Lacey

 

Title:

President

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

LENDER COMMITMENTS

 

US REVOLVING CREDIT COMMITMENTS

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

50,000,000.00

 

 

 

 

 

U.S. Bank National Association

 

$

30,000,000.00

 

 

 

 

 

Wells Fargo Foothill, LLC

 

$

30,000,000.00

 

 

 

 

 

SunTrust Bank

 

$

20,000,000.00

 

 

 

 

 

US TOTAL REVOLVING CREDIT COMMITMENT

 

$

130,000,000.00

 

 

CANADIAN REVOLVING CREDIT COMMITMENTS

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

$

8,076,923.08

 

 

 

 

 

U.S. Bank National Association, Canadian Branch

 

$

3,461,538.46

 

 

 

 

 

Wells Fargo Foothill Canada ULC

 

$

3,461,538.46

 

 

 

 

 

CANADIAN TOTAL REVOLVING CREDIT COMMITMENT

 

$

15,000,000.00

 

 

16

--------------------------------------------------------------------------------